Name: Commission Directive 2003/95/EC of 27 October 2003 amending Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  consumption;  food technology
 Date Published: 2003-10-31

 Avis juridique important|32003L0095Commission Directive 2003/95/EC of 27 October 2003 amending Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance) Official Journal L 283 , 31/10/2003 P. 0071 - 0077Commission Directive 2003/95/ECof 27 October 2003amending Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(1), as amended by Directive 94/34/EC of the European Parliament and of the Council(2), and in particular Article 3(3)(a) thereof,After consulting the Scientific Committee on Food,Whereas:(1) Directive 95/2/EC of the European Parliament and of the Council of 20 February 1995 on food additives other than colours and sweeteners(3), as last amended by Directive 2001/5/EC(4), lays down a list of substances which may be used as additives other than colours and sweeteners in foodstuffs.(2) Commission Directive 96/77/EC(5), as last amended by Directive 2002/82/EC(6), sets out the purity criteria for the additives mentioned in Directive 95/2/EC.(3) The Scientific Committee on Food concluded in its opinion of 6 May 2002 that the presence of ethylene oxide should be brought below the detection limit. Consequently, the relevant criterion of the existing purity criteria set out in Directive 96/77/EC needs to be adapted.(4) It is necessary to adapt to technical progress the existing purity criteria for E 251 sodium nitrate and E 459 beta-cyclodextrin.(5) It is necessary to take into account the specifications and analytical techniques for additives as set out in the Codex Alimentarius as drafted by the Joint FAO/WHO Expert Committee on Food Additives (JECFA).(6) Directive 96/77/EC should therefore be amended accordingly.(7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 96/77/EC is amended as set out in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 November 2004 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3Products put on the market or labelled before 1 November 2004 which do not comply with this Directive may be marketed until stocks are exhausted.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Brussels, 27 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 40, 11.2.1989, p. 27.(2) OJ L 237, 10.9.1994, p. 1.(3) OJ L 61, 18.3.1995, p. 1.(4) OJ L 55, 24.2.2001, p. 59.(5) OJ L 339, 30.12.1996, p. 1.(6) OJ L 292, 28.10.2002, p. 1.ANNEXThe Annex to Directive 96/77/EC is amended as follows:1. The text concerning E 251 sodium nitrate is replaced by the following:"E 251 SODIUM NITRATE1. SOLID SODIUM NITRATE>TABLE>E 251 SODIUM NITRATE2. LIQUID SODIUM NITRATE>TABLE>"2. The text concerning E 431 Polyoxyethylene (40) stearate, E 432 Polyoxyethylene sorbitan monolaurate (Polysorbate 20), E 433 Polyoxyethylene sorbitan monooleate (Polysorbate 80), E 434 Polyoxyethylene sorbitan monopalmitate (Polysorbate 40), E 435 Polyoxyethylene sorbitan monostearate (Polysorbate 60) and E 436 Polyoxyethylene sorbitan tristearate (Polysorbate 65) is replaced by the following:"E 431 POLYOXYETHYLENE (40) STEARATE>TABLE>E 432 POLYOXYETHYLENE SORBITAN MONOLAURATE (POLYSORBATE 20)>TABLE>E 433 POLYOXYETHYLENE SORBITAN MONOOLEATE (POLYSORBATE 80)>TABLE>E 434 POLYOXYETHYLENE SORBITAN MONOPALMITATE (POLYSORBATE 40)>TABLE>E 435 POLYOXYETHYLENE SORBITAN MONOSTEARATE (POLYSORBATE 60)>TABLE>E 436 POLYOXYETHYLENE SORBITAN TRISTEARATE (POLYSORBATE 65)>TABLE>"3. The text concerning E 459 beta-cyclodextrin is replaced by the following:"E 459 BETA-CYCLODEXTRIN>TABLE>"4. The text concerning Polyethylene glycol 6000 is replaced by the following:"POLYETHYLENE GLYCOL 6000>TABLE>"